Case: 19-12935     Date Filed: 09/10/2020   Page: 1 of 13



                                                            [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-12935
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:18-cv-21867-KMM



PAULETTE HOWARD BUNCH,

                                                               Plaintiff-Appellant,

                                    versus

CARNIVAL CORPORATION,
a.k.a. Carnival Cruise Line,

                                                             Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (September 10, 2020)

Before MARTIN, ROSENBAUM, and ED CARNES, Circuit Judges.

PER CURIAM:
                 Case: 19-12935         Date Filed: 09/10/2020         Page: 2 of 13



        Paulette Bunch tripped over and fell on a raised threshold while exiting an

aerobics room on the Glory, a cruise ship owned and operated by Carnival

Corporation. She brought a maritime personal injury lawsuit against Carnival,

asserting a negligence claim. The district court granted summary judgment in

favor of Carnival, concluding that Bunch had failed to show a genuine issue of

material fact that the cruise line had actual or constructive knowledge of the

dangerous condition. The court later denied Bunch’s motion to alter or amend the

judgment based on newly discovered evidence. This is Bunch’s appeal.1

                                                   I.

        The facts in the summary judgment record are as follows. Bunch was a

passenger on board the Carnival cruise ship Glory. The ship’s gym and aerobics

rooms were located on Deck 11 of the ship and were adjacent to each other with a

doorway between them. To pass through the doorway, a person had to step up and

over the threshold. A five-and-a-half-inch threshold led into the aerobics room,

but the step-up on the way out was four inches high. 2 The aerobics room was



        1
          Carnival notes in its brief that the district court failed to enter a separate final judgment
after entering its order granting summary judgment, as required by Federal Rule of Civil
Procedure 58(a). But, as Carnival concedes, the absence of a judgment entered as a separate
document does not deprive us of appellate jurisdiction. Reynolds v. Golden Corral Corp., 213
F.3d 1344, 1345 (11th Cir. 2000).
        2
         Bunch’s expert witness testified there was a height difference in the threshold
depending on whether a person was entering or exiting the aerobics room, but he did not explain
the reason for the difference.
                                                   2
                 Case: 19-12935       Date Filed: 09/10/2020       Page: 3 of 13



glassed in on three sides. It had stainless steel baseboards at the bottom of the

walls and at the bottom of the threshold at the doorway. A blue and red patterned

carpet covered the aerobics room floor; the stainless steel baseboards reflected an

image of the carpet. The gym floor was tile.

      On the morning of July 24, 2017 Bunch exercised in the gym and then

walked into the aerobics room for a cycling class. The door between the rooms

was propped open. Bunch stepped up and over the five-and-a-half-inch threshold

to enter the aerobics room with no problem. Just as the class started, Bunch

excused herself to go to the bathroom and told the instructor to continue the class.

Because she had to go back into the gym to get to the bathroom, Bunch exited the

aerobics room through the same doorway by which she had entered. But she did

not clear the four-inch threshold. Her right foot hit it and she fell, injuring her

right leg and knee. She later testified that although she was paying attention to

where she was walking, she could not see the threshold because the stainless steel

baseboard “reflect[ed] the carpet” and it looked “flush to the floor, like an optical

illusion.” A few weeks after Bunch’s fall, Carnival installed yellow and black

striped tape on the threshold.

      The record shows that no other person had tripped on the aerobics room

threshold in the five years before Bunch’s accident.3 But Bunch pointed out that


      3
          Carnival searched all reported accidents, claims, and complaints to customer service.
                                                 3
               Case: 19-12935     Date Filed: 09/10/2020     Page: 4 of 13



seven other passengers had tripped and fallen at different thresholds on other ships

with what she describes as “basically identical” layouts as the Glory. The falls on

those other ships had all occurred on Deck 10, not at the aerobics room threshold

on Deck 11, which is where Bunch had fallen on the Glory. The threshold on

Deck 10 on the ships was at the doorway to an enclosed stairwell leading to an

outer deck and was covered by a glassed-in dome structure.

      Like the aerobics room threshold on Deck 11, the Deck 10 threshold had a

stainless steel reflective baseboard. But it had a height of eight-and-a-half inches,

more than “double the height” of the Deck 11 aerobics room’s four-inch threshold

that Bunch had tripped on. At the time of Bunch’s fall, Carnival had both a posted

warning sign at the Glory’s Deck 10 threshold and a black and white striped tape

on the steel baseboard. (Carnival had also placed at least three warning signs

stating “Watch Your Step, High Threshold” at the Deck 10 thresholds on other

ships where passengers fell.)

      Bunch filed a negligence action against Carnival based on its alleged failure

to warn, failure to remedy, and negligent design of the dangerous condition.

Bunch retained an architect and engineering expert, George Melchior. Melchior

testified in his deposition that the aerobics room threshold was “excessively high”

and “an obstruction.” He noted that “anything over half an inch, whether it’s 1

inch, 4 inches or 8.5 inches, is violative of the standard that’s codified by . . .


                                            4
              Case: 19-12935     Date Filed: 09/10/2020    Page: 5 of 13



building codes and in the [] consensus industry standards.” He concluded that

Carnival had notice of the hazard of raised metal thresholds because of the earlier

falls and the warnings it posted at the Deck 10 thresholds. He was of the opinion

that the Deck 10 thresholds were substantially similar to the aerobics room

threshold on Deck 11 because both were enclosed by glass walls and had stainless

steel baseboards, although he conceded that the Deck 10 thresholds were higher.

      Carnival moved for summary judgment, contending that there was no

evidence that it had actual or constructive knowledge of the dangerous condition.

It pointed out that there was no record of any other passenger tripping on the

aerobics room threshold in the preceding five years. It argued that the prior falls

on the Deck 10 thresholds were not substantially similar because they were “not in

the same room, not on the same deck, not on the same ship, and not on the same

threshold . . . [and those] thresholds [were] twice the height” of the threshold that

Bunch tripped on. Carnival asserted that the consensus industry standards and

codes referred to by Melchior were not applicable to the aerobics room threshold

and were not proof of notice as a matter of law. Finally, it argued that the

condition was open and obvious.

      Bunch responded that the earlier falls and warning signs posted at the Deck

10 thresholds were sufficient to show a fact issue about notice because those

thresholds were substantially similar to the aerobics room threshold — they were


                                           5
                  Case: 19-12935        Date Filed: 09/10/2020       Page: 6 of 13



both raised, reflective metal thresholds. And she presented a United States Coast

Guard incident report about an earlier trip and fall on a raised threshold on a

Carnival cruise ship in which the passenger stated that she had “not recogniz[ed]

the hazard due to her perception that the threshold area blended in with the deck

below.”4

       Bunch conceded that the Deck 10 thresholds were twice as high as those on

Deck 11, but she argued that both thresholds exceeded allowable heights according

to consensus industry standards. And those industry standards, “while not

conclusive,” amounted to some evidence that Carnival had constructive notice that

the aerobics room threshold on Deck 11 was a dangerous condition. She argued

that the condition was not open and obvious because it was camouflaged by the

reflection of the carpet on the steel baseboards, making it appear as if there were

no threshold at all.

       The district court granted summary judgment to Carnival on Bunch’s

negligence claim, rejecting her failure to warn and failure to remedy theories. The

court determined that Bunch had failed to create a genuine issue of material fact

about Carnival’s actual or constructive notice of the dangerous condition.5 It noted




       4
           It is not clear from the report which threshold or on what deck that fall had occurred.
       5
         The court also determined that there was no evidence to support Bunch’s negligent
design theory, and Bunch does not challenge that ruling on appeal.
                                                   6
                Case: 19-12935       Date Filed: 09/10/2020       Page: 7 of 13



that no other passenger had tripped and fallen on the aerobics room threshold on

Deck 11, and it concluded that the prior trip and fall incidents on Deck 10 were not

substantially similar to Bunch’s because those thresholds were significantly higher

and were outdoors.

       The district court also concluded that the warnings signs posted at the Deck

10 thresholds did not establish that Carnival had notice of the dangerous condition

caused by the aerobics room threshold on Deck 11. It pointed out that there were

raised thresholds all over the ship and there was no evidence that Carnival had

produced any kind of safety video issuing a general warning about the risk of

raised thresholds. The court reasoned that evidence of a violation of industry

standards alone was insufficient to show notice of the dangerous condition.

Because the court granted summary judgment based on Carnival’s lack of notice of

the dangerous condition, it did not address whether the condition was open and

obvious to passengers.

       Approximately three weeks after summary judgment was entered, Bunch

filed a motion to alter or amend the judgment under Federal Rule of Civil

Procedure 59(e) based on newly discovered evidence. 6 She notified the court that

after it entered summary judgment against her, her counsel had deposed a Carnival



       6
         Bunch also filed a Rule 60(b) motion to set aside the judgment, and the court denied
that motion. Bunch does not challenge that ruling on appeal.
                                               7
              Case: 19-12935     Date Filed: 09/10/2020    Page: 8 of 13



housekeeping manager in connection with a different lawsuit against Carnival

involving a different plaintiff and a different ship. That employee, she asserted,

testified that in 2016 the cabin television sets on another class of ship played a

video that warned passengers about the risk of raised thresholds.

      The district court denied the Rule 59(e) motion, concluding that the

housekeeping manager’s testimony about a video shown on another class of ship

that “may” have generally warned of the risks of raised thresholds did not create an

issue of material fact as to whether Carnival had warned Glory passengers of those

risks. There was no evidence of a direct link between the general warning of

raised thresholds and the Glory. The court also determined that Bunch had not

shown that the evidence from her internet search was unavailable to her during the

summary judgment proceedings, and during depositions she could have questioned

Carnival representatives about safety videos or any warnings broadcast aboard its

ships. She failed to do that.

                                          II.

      Bunch contends that the district court erred by concluding that Carnival had

no actual or constructive notice of the dangerous condition. She argues that

evidence no one else had tripped on the same threshold was not enough to support

the conclusion that Carnival lacked notice it was dangerous. Instead, Bunch

argues, three pieces of record evidence show that Carnival did have notice of the


                                           8
              Case: 19-12935     Date Filed: 09/10/2020    Page: 9 of 13



danger: 1) the prior trip and falls at the Deck 10 thresholds that, like the aerobics

room threshold on Deck 11, involved a stainless steel, reflective baseboard; 2) the

warning signs and striped tape at those Deck 10 thresholds; and 3) consensus

industry standards that a four-inch threshold was too high.

      We review de novo a district court’s grant of summary judgment. Watkins

v. Ford Motor Co., 190 F.3d 1213, 1216 (11th Cir. 1999). Maritime law governs

the liability of a cruise ship for a passenger’s trip and fall. Sorrels v. NCL

(Bahamas) Ltd., 796 F.3d 1275, 1279 (11th Cir. 2015). “In analyzing a maritime

tort case, we rely on general principles of negligence law.” Chaparro v. Carnival

Corp., 693 F.3d 1333, 1336 (11th Cir. 2012). To prevail on a negligence claim, a

plaintiff must show that “(1) the defendant had a duty to protect the plaintiff from a

particular injury; (2) the defendant breached that duty; (3) the breach actually and

proximately caused the plaintiff’s injury; and (4) the plaintiff suffered actual

harm.” Id.

      “Under maritime law, the owner of a ship in navigable waters owes

passengers a duty of reasonable care under the circumstances.” Sorrels, 796 F.3d

at 1279 (quotation marks omitted). That standard requires “as a prerequisite to

imposing liability, that the carrier have had actual or constructive notice of the

risk-creating condition.” Id.; see also Keefe v. Bahama Cruise Line, Inc., 867 F.2d
1318, 1322 (11th Cir. 1989) (same). Because notice is a material element of both


                                           9
             Case: 19-12935     Date Filed: 09/10/2020    Page: 10 of 13



failure to warn and failure to remedy theories of negligence, Carnival’s liability

“hinges on whether it knew or should have known” of the dangerous condition.

Amy v. Carnival Corp., 961 F.3d 1303, 1308–09 (11th Cir. 2020).

      The earlier trip and falls at Deck 10 thresholds, and the warnings posted

there, are sufficient to show a genuine issue of material fact about Carnival’s actual

or constructive knowledge of the dangerous condition at the aerobics room

threshold on Deck 11. The district court focused on the height and location

differences between the Deck 10 and Deck 11 thresholds in concluding that they

were not substantially similar, but Bunch’s negligence claim was not based solely

on an allegation that the height of the aerobics room threshold on Deck 11 was

dangerous. Instead, her theory was that the “optical illusion” created by the

stainless steel baseboard reflected the flooring and made it appear as if there was

no threshold at all. Photographs of the aerobics room threshold taken shortly after

Bunch’s fall show that the stainless steel baseboard did reflect the carpet.

Similarly, photographs of the Deck 10 thresholds show that the steel baseboards,

where there is no striped tape, also reflect the surrounding flooring.

      Bunch submitted her expert’s opinion that Carnival should have been aware

of the tripping hazard at raised thresholds with reflective steel baseboards because

of the earlier falls at the same type of thresholds on Deck 10 and the warning signs

and striped tape Carnival had placed there to make them more visible. The


                                          10
              Case: 19-12935     Date Filed: 09/10/2020   Page: 11 of 13



aerobics room threshold on Deck 11 is significantly lower, but if a raised,

reflective threshold creates an appearance of a flush walking surface, a reasonable

jury could find that would also be true of a raised, reflective threshold that was not

as high. Bunch has put forth sufficient evidence that “conditions substantially

similar to the occurrence in question [] caused the prior accident.” Jones v. Otis

Elevator Co., 861 F.2d 655, 661–62 (11th Cir. 1988).

      The warning signs and striped tape placed at the Deck 10 thresholds also

create an issue of fact as to whether Carnival corrected a problem at those

thresholds that was similar to the problem at the aerobics room threshold on Deck

11: a reflection on the steel baseboard that caused an optical illusion and created a

dangerous condition. “Evidence that a ship owner has taken corrective action can

establish notice of a dangerous or defective condition.” Carroll v. Carnival Corp.,

955 F.3d 1260, 1265 (11th Cir. 2020); see also Amy, 961 F.3d at 1308–09 (noting

that evidence of corrective action on both the cruise ship where the passenger was

injured and on other ships “could have carried considerable weight for the jury”

about whether the carrier had notice of the dangerous condition). For corrective

action to be evidence of notice, “there must also be a connection between the

warning and the danger.” Id. at 1309 (holding that a cruise ship’s warning to

passengers to not climb on guard rails was sufficiently connected to the danger of

falling over a guard rail). There is here.


                                             11
               Case: 19-12935        Date Filed: 09/10/2020        Page: 12 of 13



       Not only did Carnival post warning signs at the Deck 10 thresholds on the

Glory and other ships, it also covered some of those thresholds with black and

white striped tape. Those warnings are sufficiently connected to the danger of

tripping and falling over raised, reflective thresholds that create the illusion that the

threshold is flush with the floor. And, as we have discussed, there is sufficient

evidence to create a genuine issue of material fact about the substantial similarity

of the Deck 10 raised, reflective thresholds and the threshold in the aerobics room

on Deck 11. Viewed in a light most favorable to Bunch, that evidence is enough to

withstand summary judgment as to notice.

       Carnival contends that, even if there is a fact question about notice, we can

still affirm the district court’s judgment in its favor because the danger of the

threshold was open and obvious. 7 While it is true that we can “affirm a grant of

summary judgment if it is correct for any reason,” Acevedo v. First Union Nat.

Bank, 357 F.3d 1244, 1248 (11th Cir. 2004), it is not correct that there is no

genuine issue of material fact about whether the danger resulting from the

reflective threshold was open and obvious.




       7
          “The open and obvious nature of a dangerous condition negates liability for failure to
warn.” Carroll, 955 F.3d at 1267. It does not negate liability for failure to remedy. Id. at 1269.
If the dangerous condition of the aerobics room threshold were open and obvious, it would bar
only Bunch’s negligence claim based on failure to warn.
                                                12
              Case: 19-12935       Date Filed: 09/10/2020     Page: 13 of 13



       “An operator of a cruise ship has a duty to warn only of known dangers that

are not open and obvious. In evaluating whether a danger is open and obvious we

are guided — as in general tort law — by the reasonable person standard.” Carroll,
955 F.3d at 1264 (quotation marks omitted).

       Viewed in a light most favorable to Bunch, the record supports an inference

that a reasonable person approaching the aerobics room threshold would not have

observed the step up because the steel baseboard reflected the carpet, making it

appear as if there were no threshold at all. As we have mentioned, Bunch testified

that she was paying attention to where she was walking, but she could not see the

threshold because the stainless steel “reflect[ed] the carpet” and it looked “flush to

the floor, like an optical illusion.” Photographs of the threshold taken shortly after

Bunch’s fall show that reflection.

       Because there is a genuine issue of material fact about Carnival having

actual or constructive notice of the dangerous condition and also about whether

any danger was open and obvious, the district court erred in granting summary

judgment to Carnival on Bunch’s negligence claim based on failure to warn and

failure to remedy.

       REVERSED AND REMANDED. 8



       8
        Because we reverse the grant of summary judgment, we do not address the denial of
Bunch’s Rule 59(e) motion.
                                             13